Citation Nr: 1618447	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-45 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an increased rating for status post right knee arthroscopic surgery with residual osteoarthropathy and chondromalacia patella, rated as 10 percent disabling prior to June 24, 2015, and as 20 percent disabling as of that date.  

3.  Entitlement to an increased rating for status post left knee arthroscopic surgery with residual osteoarthropathy and chondromalacia patella, rated as 10 percent disabling prior to June 24, 2015, 20 percent disabling from that date through September 14, 2015, and 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the noncompensable rating assigned for bilateral hearing loss and the 10 percent ratings assigned for the Veteran's right and left knee disabilities.

A January 2016 rating decision increased the ratings assigned for the right and left knee disabilities.  More specifically, both knee disabilities were increased to 20 percent as of June 24, 2015; the left knee was assigned a 10 percent rating effective September 15, 2015.  . 

The Veteran requested a Board hearing in his November 2010 VA Form 9, but subsequently withdrew his request.  


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims        for increased ratings involving bilateral hearing loss and his right and left knee disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable rating for bilateral hearing loss have been met.         38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased rating for status post right knee arthroscopic surgery with residual osteoarthropathy and chondromalacia patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an increased rating for status post left knee arthroscopic surgery   with residual osteoarthropathy and chondromalacia patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his pending appeal.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the claims for increased rating for hearing loss and bilateral knee disabilities, they are dismissed. 


ORDER

The issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The issue of entitlement to an increased rating for status post right knee arthroscopic surgery with residual osteoarthropathy and chondromalacia patella is dismissed. 

The issue of entitlement to an increased rating for status post left knee arthroscopic surgery with residual osteoarthropathy and chondromalacia patella is dismissed. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


